Citation Nr: 0714882	
Decision Date: 05/18/07    Archive Date: 06/01/07

DOCKET NO.  04-38 216A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for intervertebral disc 
space narrowing of L4-L5 lumbar spine. 

2.   Entitlement to service connection for a left foot 
contusion. 


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel


INTRODUCTION

The veteran had active duty service from April 1979 to April 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

In October 2006, the veteran testified at a hearing before a 
VA decision review officer. 

These matters are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


REMAND

The veteran asserts that he has a left foot contusion that is 
related to an injury sustained during service.  Service 
medical records show that the veteran was seen in February 
1984 after reportedly dropping a 50-caliber machine gun on 
his right foot.  He was treated for a lacerated little toe 
with swelling and pain.  

The veteran had a VA podiatry examination in April 2003.  The 
examiner noted that the veteran sustained a left foot injury 
in service when a 50-caliber machine gun fell from a rack and 
struck the left foot in the vicinity of the fourth and fifth 
metatarsophalangeal joints.  The examiner also noted the 
veteran's reported history of tingling sensation distributed 
over the dorsal aspect of the left foot.  The examiner 
rendered diagnoses of capsulitis, left fifth 
metatarsophalangeal joint and chronic low-grade fracture 
reparative process in the distal left fifth metatarsal bone 
post injury.  The examiner opined that the veteran's pattern 
of neuritic sensation/ tingling sensation is not related to a 
history of blunt trauma in the region.  However, the examiner 
did not provide an opinion regarding whether capsulitis is 
related to the history of blunt force trauma in service.  On 
remand, the examiner is requested to provide an opinion, with 
rationale, addressing whether the currently diagnosed 
capsulitis is related to the left foot injury noted in 
service. 

Additional development is also necessary with respect to the 
veteran's claim for service connection for intervertebral 
disc space narrowing of L4-L5 lumbar spine.  The veteran had 
a  VA spinal examination in March 2003.  The VA examiner 
diagnosed minimal lumbar L4-5 disc narrowing and noted x-ray 
evidence of age-related anterior spur formation at T11-T12.  
The VA examiner opined that the thoracic spine condition is 
not related to service.  The examiner did not provide an 
opinion regarding whether the veteran's current lumbar spine 
condition is related to the back pain noted during service.      

Accordingly, the case is REMANDED for the following action:

1. A copy of the March 2003 VA orthopedic 
examination should be forwarded to the to 
the appropriate examiner for review.  A 
copy of the claims file should also be 
made available to the examiner, and the 
examiner should indicate in the addendum 
that a review of the claims file was 
conducted.  

2.  The examiner is asked to provide an 
addendum to the March 2003 VA examination 
report.  The examiner is asked to offer an 
opinion as to whether it is at least as 
likely as not (50 percent or greater 
likelihood)  that the veteran's current 
lumbar spine disability is related to the 
complaints of low back pain noted during 
service.  The examiner should provide a 
rationale for the opinion expressed.  If 
the examiner determines that a new 
examination is necessary to make this 
determination, then such an examination 
should be scheduled.

3.  The RO should forward a copy of the 
April 2003 podiatric examination to the 
appropriate examiner for review.  The 
examiner is asked to provide an addendum 
to the April 2003 examination report.  The 
examiner should indicate that a review of 
the April 2003 examination report and the 
claims file were conducted.  If the 
examiner determines that a new examination 
is necessary to provide an opinion, then 
such an examination should be scheduled.

4.  Upon completion of a review of the 
examination report and claims file, or 
completion of a new podiatric examination 
if deemed necessary, the examiner is asked 
to state an opinion as to whether it is at 
least as likely as not (50 percent or 
greater likelihood) the veteran's current 
left foot capsulitis is related to the 
left foot injury noted during service.  
The examiner should provide a rationale 
for any opinion expressed.  

5.  Thereafter, the RO should then 
readjudicate the claims on appeal based on 
all of the evidence of record.  If the 
disposition of the claims remains 
unfavorable, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford them an applicable opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
V. L. JORDAN 
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


